Citation Nr: 0820044	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-01 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a stomach ulcer.

2.  Entitlement to service connection for right eye 
pigmentation.

3.  Entitlement to service connection for avitaminosis.

4.  Entitlement to service connection for bilateral ulnar 
nerve peripheral neuropathy.  

5.  Entitlement to service connection for bilateral 
deQuervain's tenosynovitis.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
2003.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decision(s) by the Department of Veterans 
Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

In May 2008, prior to the promulgation of a decision in the 
appeal, VA received a signed statement from the veteran 
advising that he wished to withdraw the appeal of his claims 
of entitlement to service connection for a stomach ulcer, 
pigmentation of the right eye, avitaminosis, bilateral ulnar 
nerve peripheral neuropathy, and bilateral deQuervain's 
tenosynovitis.  



CONCLUSIONS OF LAW

Because the appellant has withdrawn his appeal of claims of 
entitlement to a service connection for a stomach ulcer, 
pigmentation of the right eye, avitaminosis, bilateral ulnar 
nerve peripheral neuropathy, and bilateral deQuervain's 
tenosynovitis, the Board does not have jurisdiction to 
consider those claims. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Because the veteran has withdrawn his appeal of his claim of 
entitlement to a temporary total evaluation based on surgical 
treatment for a service-connected condition, there is no case 
or controversy as to that claim, and there thus remain no 
allegations of error of fact or law for appellate 
consideration.  The claim is considered to no longer exist 
once dismissed.  See Shoen v. Brown, 6 Vet. App. 456, 457 
(1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)).  Hence, there is no basis for consideration as to 
whether additional notice or development would present a 
reasonable possibility of furthering this no-longer-extant 
claim, and any respective VCAA analysis is accordingly at an 
end.  38 C.F.R. § 3.102.


II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202. Withdrawal may be made by 
the appellant or by his or her representative.  38 C.F.R. § 
20.204.

In multiple decisions, the RO denied the claims of 
entitlement to service connection for a stomach ulcer, 
pigmentation of the right eye, avitaminosis, bilateral ulnar 
nerve peripheral neuropathy, and bilateral deQuervain's 
tenosynovitis.  The veteran timely appealed these denials to 
the Board.  However, in a May 2008 signed statement, the 
veteran withdrew the appeal of these claims. 

The veteran has withdrawn the appeals as to the claims of 
entitlement to service connection for a stomach ulcer, 
pigmentation of the right eye, avitaminosis, bilateral ulnar 
nerve peripheral neuropathy, and bilateral deQuervain's 
tenosynovitis.  Accordingly, the Board does not have 
jurisdiction to review these claims, and these claims must 
therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The claims of entitlement to service connection for a stomach 
ulcer, pigmentation of the right eye, avitaminosis, bilateral 
ulnar nerve peripheral neuropathy, and bilateral deQuervain's 
tenosynovitis are dismissed.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


